Citation Nr: 0616356	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  02-08 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for paranoid type 
schizophrenia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1977 to April 1978.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, MI.

The Board remanded the case for VA medical records in January 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As a result of the Board's remand in January 2004, some 
additional VA clinical records have been introduced into the 
file.  The veteran continues to receive medication for his 
mental health problems.  However, it is unclear whether he 
actually goes to and participates in therapy sessions.

Clinical records from May 2002 to late 2003 show complaints 
of anxiety and depression.  During that time, his GAF was 65.  
He was described as isolated, having sleep problems, and 
hearing voices.  It is unclear whether recent clinical 
records have shown some actual diminution or abatement of the 
hallucinations.  He had periodically been working and 
attending school, but neither has apparently been steady.  

A GAF has apparently not been assessed in some time.  He 
later said that he planned on going back to school in the 
fall of 2004, but it is unclear whether he did so and/or 
whether this has had any impact on his mental health 
situation. 

The veteran has not been given a special VA psychiatric 
examination in years.  In a recent written presentation, the 
veteran's representative specifically noted that the record 
was inadequate and asked that the case be remanded for a 
comprehensive VA examination.  The Board concurs that this is 
entirely appropriate.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).

It is also unclear whether the veteran fully understands what 
is required in the way of evidence to support his claim, or 
that he is entitled to have VA assistance in obtaining it. 

In order to ensure due process, the Board finds that 
additional development is necessary.  Accordingly, the case 
is REMANDED for the following action:

1.  The appellant has the 
right to submit 
additional evidence and 
argument on the matter or 
matters the Board has 
remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 
(1999).

His up-to-date VA and 
private treatment records 
should be obtained as 
well as his VA VR&E file 
and added to the claims 
file.

The veteran should be 
asked to clarify his work 
and school attendance, 
and documentation should 
be acquired (with his 
direction and permission) 
from those sources, as 
well, if possible, to 
reflect how his mental 
health has impacted both.

2.  The veteran should be 
examined to determine the 
exact extent of his 
current schizophrenia, to 
include all necessary 
testing.  A clear 
rationale for all 
opinions would be helpful 
and a discussion of the 
facts and medical 
principles involved would 
be of considerable 
assistance to the Board.  
Since it is important 
"that each disability be 
viewed in relation to its 
history [,]" 38 C.F.R. § 
4.1 (2005), copies of all 
pertinent records in the 
appellant's claims file, 
or in the alternative, 
the claims file, must be 
made available to the 
examiner for review.  

The RO must notify the 
veteran that it is his 
responsibility to report 
for any scheduled 
examination and to 
cooperate in the 
development of the claim.  
The consequences for 
failure to report for a 
VA examination without 
good cause may include 
denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 
(2005).  In the event 
that the veteran does not 
report for the 
aforementioned 
examination, 
documentation must be 
obtained which shows that 
notice scheduling the 
examination was sent to 
the last known address.  
It must also be indicated 
whether any notice that 
was sent was returned as 
undeliverable.

3.  The case should then 
be reviewed by the RO.  
If the decision remains 
unsatisfactory, a SSOC 
should be issued and the 
veteran and his 
representative should be 
afforded a reasonable 
opportunity to respond 
thereto.  The case should 
then be returned to the 
Board for further 
appellate review.  The 
veteran need do nothing 
further until so 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


